 

 

 



 

 

TRANSACTION BONUS AGREEMENT

 

THIS TRANSACTION BONUS AGREEMENT (this “Agreement”) is made and entered into as
of November 21, 2012, between Global Access Corp. a Nevada corporation (the
“Company”), and Michael Loiacono (“Employee”), an individual resident of the
State of Florida.

 

WHEREAS, the Company wishes to provide Employee with certain payments in the
case of a termination of Employee’s employment by the Company without cause, or
in the event of a recapitalization, restructuring or sale of the Company;

 

NOW, THEREFORE, in consideration of the premises, mutual promises and covenants
and benefits of the parties hereto set forth herein, Employee and the Company,
intending to be legally bound, agree as follows:

 

1.                  Term. The term (the “Term”) of this Agreement shall begin on
the date hereof (the “Effective Date”) and shall continue until December 31,
2013 or, if earlier, the first to occur of a (i) sale of substantially all of
the assets of the Company (“Sale of the Company”), (ii) recapitalization or
restructuring of the Company which, in the reasonable opinion of the Company’s
Board of Directors, will provide sufficient liquidity to support the continued
growth strategy of the Company’s business (a “Recapitalization or
Restructuring”), or (iii) the termination of Employee’s employment with the
Company (“Termination,” and together with a Sale of the Company and a
Recapitalization or Restructuring, each a “Triggering Event”).

 

2.                  Bonus Payment.

 

(a)                Payment. If, during the Term, (i) there is a Sale of the
Company, the Company shall pay to Employee a lump sum cash payment (“Sale
Bonus”) equal to One Hundred Twenty Thousand Dollars ($120,000), (ii) there is a
Recapitalization or Restructuring of the Company, the Company shall pay to
Employee a lump sum cash payment equal to Sixty Thousand Dollars ($60,000) (the
“Recapitalization/Restructuring Bonus”), or (iii) Employee’s employment with the
Company is terminated by the Company without Cause, the Company shall pay to
Employee (A) a lump sum cash payment equal to One Hundred Twenty Seven Thousand
Five Hundred Dollars ($127,500) (the “Severance Payment”) and (B) an amount
equal to the Sale Bonus. Each of the Severance Payment, the Sale Bonus and the
Recapitalization/Restructuring Bonus are referred to herein as a “Bonus”. The
Bonus shall be payable within two (2) business days after the Triggering Event
giving rise to such payment obligation.

 

(b)               Definition of Cause. As used herein, “Cause” shall mean if in
the reasonable best judgment of the Company, the Employee (a) has committed an
act of dishonesty against the Company; (b) has been convicted of any felony or
any crime of moral turpitude, whether a felony or not; (c) has engaged in
conduct of such a serious and substantial nature that the Employee’s continued
employment would cause it harm; (d) repeatedly fails to follow the directives of
the Company’s Board of Directors or President; or (e) willfully fails to fulfill
Employee’s job responsibilities.

 



 

 

 

3.                  Notices. For the purpose of this Agreement, notices and all
other communications to either party hereunder provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person or mailed by first-class mail or airmail, postage prepaid, addressed:

 



  If to Employee:                                                           If
to the Company:                       Global Access Corp.           7800 Belfort
Parkway, Suite 165           Jacksonville, FL 32256           Attention:
Corporate Secretary        



 

or to such other address (es) as either party may have furnished to the other
party in writing in accordance with this Section 3.

 

4.                  Entire Agreement and Amendment. No provision of this
Agreement may be amended, modified or waived unless such amendment, modification
or waiver is agreed to in writing and is signed by Employee and a representative
of the Company, its successor or permitted assignee. This Agreement constitutes
the entire agreement between the parties hereto and supersedes all prior
agreements (if any), understandings and arrangements (oral or written) between
the parties hereto. No agreements or representations, oral or otherwise,
expressed or implied, with respect to the subject matter of this Agreement have
been made by either party that are not expressly set forth in this Agreement.
For the avoidance of doubt, this Agreement supersedes the provisions of the
Employment Agreement between the Company and Employee, dated October 21, 2010
(as amended, modified or restated from time to time, “Employment Agreement”), to
the extent that such provisions relate to Employee’s right to severance
payments, and in all other respects, the Employment Agreement will remain in
full force and effect.

 

5.                  Severability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which other provisions
shall remain in full force and effect, nor shall the invalidity or
unenforceability of a portion of any provision of this Agreement affect the
validity or enforceability of the balance of such provision.

 

6.                  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute a single agreement.

 

7.                  Headings. The headings of the Sections contained in this
Agreement are for reference purposes only and shall not, in any way, affect the
meaning or interpretation of any provision of this Agreement.

 



 

 

 

8.                  Applicable Law. This Agreement shall be governed by and
construed in accordance with the internal substantive laws, and not the choice
of law rules, of the State of Florida.

 

9.                  Compliance with Code Section 409A. This Agreement is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A as a short-term deferral shall be excluded from Section 409A
to the maximum extent possible. The Employee understands and agrees the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Employee on account of non-compliance with Section 409A.

 

10.              Assignment by Employee. Employee’s rights and obligations under
this Agreement may not be in any way assigned.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer, and Employee has executed and
delivered this Agreement, all as of the date first written above.



 

  Global Access Corp.         /s/ Kevin L. Reager   By:  Kevin L. Reager
Its: CEO

 

    /s/ Michael Loiacono     Michael Loiacono  



 



 

